UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2503


DEALVA GRAVES; RODNEY GRAVES,

                Plaintiffs – Appellants,

          v.

ONEWEST BANK, FSB,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.       Paul W. Grimm, District Judge.
(8:14-cv-01995-PWG)


Submitted:   May 11, 2016                     Decided:   June 3, 2016


Before SHEDD, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


DeAlva Graves, Rodney Ryan Graves, Appellants Pro Se. Chad King,
John Sears Simcox, SIMCOX & BARCLAY, Annapolis, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       DeAlva Graves and Rodney Ryan Graves appeals the district

court’s order dismissing their complaint.                 We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.                   Graves v. Onewest

Bank, F.S.B., No. 8:14-cv-01995-PWG (D. Md. Nov. 2, 2015).                        We

deny     the     Graves’    motion    for    injunctive          relief     and   to

consolidate.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this    court    and   argument   would   not    aid    the     decisional

process.



                                                                            AFFIRMED




                                        2